In Habeas Corpus. This cause originated in this court on a filing of a petition for a writ of habeas corpus. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that a writ of habeas corpus be, and hereby is, allowed.
IT IS FURTHER ORDERED by the court that respondent file a return of the writ within twenty days of service of the petition, and petitioner may file a response within ten days of filing of the return.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be consolidated with Supreme Court case No. 98-2694, State ex rel. Bray v. Russell.